DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Notice of Allowance) is in response to the amendments and remarks filed 05/12/2021. Claims 10, 11, 14-46, 49 and 50 have been cancelled and claims 1-5, 9, 12 and 47 have been amended by the amendment of 05/12/2021 and claims 6-8, 13 and 48 are as originally filed. The pending claims 1-9, 12, 13, 47 and 48 are now allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Attached with this correspondence is the initialed copy of the IDS.

Rejoinder of All Previously withdrawn Claims
Claims 1-9, 12, 13, 47 and 48 are allowable. Claims 12, 13, 47 and 48, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I and Group II, as set forth in the Office action mailed on 11/22/2020 is hereby withdrawn and claims 12, 13, 47 and 48 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Note
Rejoinder under 35 U.S.C 371 Application states that: “A group of inventions is considered linked to form a single general inventive concept where there is a technical relationship among the inventions that involves at least one common or corresponding special technical feature. The expression special technical features is defined as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art. For example, a corresponding technical feature is exemplified by a key defined by certain claimed structural characteristics which correspond to the claimed features of a lock to be used with the claimed key. Note also the examples contained in Chapter 10 of the International Search and Preliminary Examination Guidelines which can be obtained from the Patent Examiner’s Toolkit or WIPO’s website (www.wipo.int/pct/en/texts/gdlines.html ).
Therefore, Examiner’s position to rejoin the withdrawn claims 12, 13, 14, 47 and 48 is that the allowable subject matters in claims 10 and 11 added into the elected claim 1 and non-special technical feature” shared by both group of the species, Group I and Group II.

Response to Amendment/Remarks
In response to the amendments and remarks filed on 05/12/2021, the following actions have been taken.
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention indicated in the non-final office action mailed on 02/25/2021 is withdrawn.
The rejection of claims 1-5, 7 and 9-10 under 35 U.S.C. 102(a)(2) as being anticipated  by Nakamura et al. (US patent publication number 2014/0205038, Nakamura hereinafter) indicated in the non-final office action mailed on 02/25/2021 is withdrawn.
The rejection of claims 6 and 8 under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US patent publication number 2014/0205038, Nakamura hereinafter) in view of Park et el. (US patent publication number 2018/0115357, Park hereinafter) indicated in the non-final office action mailed on 02/25/2021 is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESFALDET BOCURE/Primary Examiner, Art Unit 2633